July   29, 1953


Hon. Carl C. Conley                      opiiaion No. s-77   ,,.
Criminal District Attorney
Willacy County                           Re:   The force and effect of a
Ragmondville, Texas                            judgment for ad valorem
                                                taxes together with the lien
                                               upon abstracting the jadg-
                                               ment withont a writ of exe-
Dear Mr. Conley:                               cution ialrrtrg.

               You Bb¶te that fhe Raymondvillo Memorial Hospital re-
cently had a judgment rendered against them for delinqusrtt city, school
and coanty taxes. You further state that it is the desire of the hospital
to pay the judgment in inatallmentn to extend over a twoiyear period.
You request our opinion whether the judgment together with the lien
would become dormant in the event execution    was not issaed during the
two-year period.

              Article   3773, V.C.S.,    as amended, reads in part:

              *If no execution is issued within ten years after
        the rendition of a judgment in any court of record, the
        judgment shall become dormant and no uecrtlon 6halI
        issue thereon unless such judgment be revived. . . .*

The Court of Civil Appeals in Cox v. Nelson, 223 S.W.Zd 84 (1949). in
which the Supreme Court refused writ of error, held that Article 3773,
supra. controlled oyer Article 5532, V.C.S., which provides:  j;,.;

               “A judgment in any c~ourtof record, where exe-
        cution is not iasaed within twelve months after the
        rendition of the judgment, may be revived by ache
        facias or an action of debt brought thereon within ten
        years after date of such judgment, and not after.’

              You will note that Article 3773 specifically provides that
a judgment in any court of record shall become dormant only in the
event no execution is kaued within ten years after rendition of the judg-
ment.

              You are therefore advised that you will not prejdke  the
county’s right to colkt the jadgment rendered against the hospital. or
Hon. Carl C.. Conley, page 2 (S-,71)



the lien thereon, by extending time of payment for two yeurs.


                                   SUMMARY

               A judpnent for ad valor&m tares togetherwith
         the Lien will be in fdl force and effect tipon atitrsct-
         ing the j~dgmemt for ‘a period of ten yean withont a
         writ of emcation imnhg thereon.

                                       Yoatrs very truly,

                                    JOHN BEN SHEPPERD
                                      Attorney G-era1




APPROVED1

WfIlis E. Greaham
Reviewer

Robert S. Trotti
First AssFatast

John Ben Shepperd
Attorney General

WVG:mg